 



Exhibit 10.3
First Amendment to Lease Agreement
This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of March 3, 2006, by and between Legacy Partners I SJ
Fontanoso, LLC, a Delaware limited liability company (“Landlord”), and VNUS
Medical Technologies, Inc., a Delaware corporation (“Tenant”), with reference to
the following facts:
Recitals
A.      Landlord and Tenant have entered into that certain Lease Agreement dated
November 15, 2005 (the “Lease”), for the leasing of certain premises containing
approximately 93,650 rentable square feet of space located at 5799 Fontanoso
Way, San Jose, California 95138 (the “Premises”), as such Premises are more
fully described in the Lease.
B.      Landlord and Tenant wish to amend the Commencement Date of the Lease.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
          1.      Recitals: Landlord and Tenant agree that the above recitals
are true and correct.
          2.      Commencement Date: The Commencement Date of the Lease shall be
3/6/06.
          3.      Expiration Date: The last day of the Term of the Lease (the
“Expiration Date”) shall be 3/5/14.
          4.      Base Rent: The dates on which the Base Rent will be adjusted
are:

     for the period 3/6/06 to 6/5/07 the monthly Base Rent shall be $0.00;      
 for the period 6/6/07 to 3/5/08 the monthly Base Rent shall be $60,872.50;    
   for the period 3/6/08 to 3/5/09 the monthly Base Rent shall be $77,261.25;  
     for the period 3/6/09 to 3/5/10 the monthly Base Rent shall be $91,777.00;
       for the period 3/6/10 to 3/5/11 the monthly Base Rent shall be
$94,530.31;        for the period 3/6/11 to 3/5/12 the monthly Base Rent shall
be $97,366.22;        for the period 3/6/12 to 3/5/13 the monthly Base Rent
shall be $100,287.21; and        for the period 3/6/13 to 3/5/14 the monthly
Base Rent shall be $103,295.82.

          5.      Effect of Amendment: Except as modified herein, the terms and
conditions of the Lease shall remain unmodified and continue in full force and
effect. In the event of any conflict between the terms and conditions of the
Lease and this Amendment, the terms and conditions of this Amendment shall
prevail.
          6.      Definitions: Unless otherwise defined in this Amendment, all
terms not defined in this Amendment shall have the meaning set forth in the
Lease.
          7.      Authority: Subject to the provisions of the Lease, this
Amendment shall be binding upon and inure to the benefit of the parties hereto,
their respective heirs, legal representatives, successors and assigns. Each
party hereto and the persons signing below warrant that the person signing below
on such party’s behalf is authorized to do so and to bind such party to the
terms of this Amendment.
          8.      Incorporation: The terms and provisions of the Lease are
hereby incorporated in this Amendment.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 



--------------------------------------------------------------------------------



 



Tenant:
VNUS Medical Technologies, Inc.,
a Delaware corporation
By: /s/ Timothy A. Marcotte
Its: VP + CFO
Date: 4-4-06

          By: /s/ Charlene A. Friedman   /s/ Brian E. Farley Its:         Date:
  4/12/06   4-18-06

Landlord:

Legacy Partners I SJ Fontanoso, LLC,
a Delaware limited liability company,
Owner

     
By:
  LEGACY PARTNERS COMMERCIAL, L.P.,
 
  a California limited partnership,
 
  as Property Manager and Agent for Owner
 
   
By:
  LEGACY PARTNERS COMMERCIAL, INC.,
 
  General Partner

         
 
  By:   /s/ Debra Smith
 
      Debra Smith
 
  Its:   Executive Vice President

          Date:   4/28/06                        

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 